Citation Nr: 0025473	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952, a portion of which was spent in the 
Republic of Korea.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In July 2000, the veteran had a hearing before the 
undersigned.


FINDING OF FACT

The claim of entitlement to service connection for 
peripheral neuropathy is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Even if the disease at 
issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question is whether the veteran's claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Such a claim 
need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The threshold for the standard is 
unique and uniquely low, as a high threshold risks the 
elimination of potentially meritorious claims, which 
would undermine the entire veteran-friendly nature of the 
veterans claim system.  See generally, Hensley v. West, 
212 F.3d 1255 (2000).

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

During his hearing in July 2000, the veteran testified 
that his polyneuropathy was due primarily to frostbite of 
his feet, which he sustained during service in Korea.  

On one copy of the veteran's medical history, completed 
in conjunction with his December 1952 service separation 
examination, he responded in the affirmative, when asked 
if he then had, or had ever had, foot trouble.

Private medical reports of record establish that the 
veteran has been diagnosed with polyneuropathy and severe 
peripheral neuropathy since 1992.  In statements, dated 
from February 1999 to July 2000, A. G., M.D., noted that 
the veteran had been exposed to cold weather and possibly 
to Agent Orange in service, and that the symptoms of 
polyneuropathy had started about the time the veteran was 
in service.  It was Dr. G.'s opinion that because no 
other etiology had been found, it was at least as likely 
as not that the cold weather exposure in service had 
contributed to the veteran's neuropathy.

As noted above, to establish a well-grounded claim, there 
must be competent evidence of incurrence or aggravation 
of a disease or injury in service, of a current 
disability and of a nexus between the inservice injury or 
disease and the current disability.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The record contains 
competent evidence of incurrence of injury in service as 
the veteran is competent to testify as to his exposure to 
extreme temperatures in service.  The record also 
contains a current diagnosis of peripheral neuropathy, 
and an opinion by a competent (medical) provider of a 
nexus between the inservice injury and the current 
disability.  Accordingly, the Board is of the opinion 
that the veteran's claim of entitlement to service 
connection for polyneuropathy is plausible and, thus, 
well grounded.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  


ORDER

The claim of entitlement to service connection for 
polyneuropathy is well grounded, and to that extent, the 
appeal is allowed.


REMAND

In reviewing the record, the Board notes that the claims 
folder does not contain the dates of the veteran's 
service in Korea.  The Board also notes that the veteran 
has not been examined by VA to determine the etiology of 
the veteran's peripheral neuropathy.  


Accordingly, the case is remanded for the following 
actions:

1.  The RO should obtain, through 
official channels, the veteran's 
service personnel records, including 
but not limited to, those showing his 
dates of assignment in Korea; his 
units of assignment in Korea and 
their areas of operation; and his 
duties in Korea.  Additionally, the 
National Personnel Records Center 
should be requested to conduct a 
search, including by hospital 
facility, for any outstanding 
available records of treatment of the 
veteran at the Tokyo Army Hospital 
between January 1951 and December 
1952.

2.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
polyneuropathy.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
The RO should also request that the 
veteran provide any additional 
relevant medical records he may 
possess.  Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a neurologic examination 
to determine the nature, extent, and 

etiology any neurologic disability 
found to be present.  All indicated 
tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  
The claims folder must be made 
available to the examiner so that the 
relevant medical history may be 
reviewed.  Should peripheral 
neuropathy be found, the examiner 
should render an opinion as to 
whether it is at least as likely as 
not related to cold exposure or to 
claimed Agent Orange exposure in 
service.  That opinion must be 
supported by clear and complete 
rationale.

4.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional 

evidence and/or argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

